Name: Commission Regulation (EEC) No 127/89 of 19 January 1989 concerning applications for STM licences in the beef and veal sector submitted during the first 10 days of January 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 1 . 89 Official Journal of the European Communities No L 16/45 COMMISSION REGULATION (EEC) No 127/89 of 19 January 1989 concerning applications for STM licences in the beef and veal sector submitted during the first 10 days of January 1989 be issued for the tonnages applied for and up to a percen ­ tage of the tonnages applied for in the case of other products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary trade mechanism (STM) ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 thereof, Having regard to Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (3), as last amended by Regulation (EEC) No 3296/88, and in particular Article 6 thereof, Whereas Regulation (EEC) No 569/86 provides for the use of STM licences in order to ensure that the tonnages traded of certain products do not exceed those laid down in the Act of Accession and in Commission Regulation (EEC) No 3972/88 (4) ; whereas, therefore, the Commis ­ sion has to decide, in accordance with Article 6 of Regu ­ lation (EEC) No 574/86, whether STM licences can be issued for all, some, or none of the tonnages applied for ; Whereas, in the light of the quantities available and the applications for licences submitted during the first 10 days of January 1989, licences may, for certain products, HAS ADOPTED THIS REGULATION : Article 1 Applications for STM licences, submitted during the first 10 days of January 1989 and notified to the Commission, (a) shall be accepted for the tonnages applied for in the case of the following products :  meat of animals of the bovine species, frozen, and offal of animals of the bovine species ; (b) shall, in the case of the following products, be accepted up to the percentage shown :  fresh or chilled meat of animals of the bovine species : 0,155%,  live animals of the bovine species, other than pure-bred breeding animals and animals for bull fights : 0,149 % . Article 2 This Regulation shall enter into force on 20 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988 , p. 7. (3) OJ No L 57, 1 . 3 . 1986, p. 1 . (4) OJ No L 351 , 21 . 12. 1988 , p. 17.